No.63976

IN THE MATIER OF

THE MARRIAGE

MONICA NICOLE TOWNSEND

AND

ERIK ALLEN VASQUEZ                                             BRAZORIA COUNTY, TEXAS



                     ORDER SUSTAINING CONTEST TO AFFIDAVIT OF INDIGENCE

        Came on for hearing on the 26th day of June, 2017, Minnie Cadena's Contest to Monica Nicole
Townsend's Affidavit of Indigence. The Court, after hearing evidence and argument, is of the opinion
that the Contest should be, and hereby is sustained; and,

        IT IS THEREFORE ORDERED that the Affidavit of Indigence filed by Monica Nicole Townsend is
denied and considered of no further force or effect.

       SIGNED this _ _ _ day of         JUN 2 6 2017




                                             000332